Per Curiam,
In the dissenting opinion in the court below, Judge Miller sums up the essential facts as follows:
“ From the time petitioner became of age until after Hopkins’ death in 1906, a period of twenty-five years, he is absolutely silent, and yet the record of every transaction, the disclosure of every share of stock, of every item of property belonging to his mother or his father’s trust estates, were an open book in the proceedings of this court; nothing is concealed by the trustee or guardian; he was not silent as to these *203so-called omitted assets; lie did not resort to a trick or contrivance intending to allay suspicion and prevent inquiry; on the contrary, in the fullest manner, is full disclosure made of the existence of the assets belonging to these estates; every proceeding was in the direct line of search from 1875 ; the indexes with reference to them are as full as to any proceeding relating to any transaction in this court, connected with the settlement of an estate.”
And he concludes: “ I would dismiss the proceeding because of insufficient proof of fraud; of the lapse of time; of the death of Hopkins; of the presumption of settlement and the consequent bar by the statute; and of petitioner’s laches.”
These are the correct conclusions from the whole case. Any one of them would require a reversal of the decree.
Decree reversed and petition dismissed at the costs of the petitioner.